EXHIBIT 31.3 CERTIFICATION I, Neal D. Crispin, certify that: 1. I have reviewed thisreport on Form 10-Q/A of AeroCentury Corp.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:February 4, 2011 By: /s/Neal D. Crispin Name: Neal D. Crispin Title: President & Chief Executive Officer
